EXHIBIT N to the Distribution Agreement BAIRD LONG-TERM CREDIT BOND FUND The Corporation hereby appoints the Distributor, and the Distributor hereby accepts such appointment, as the Corporation’s exclusive agent for the distribution of Shares of the above-named Fund, subject to the terms of the Distribution Agreement of which this Exhibit is a part. Executed as of this 11th day of December, 2015. The Corporation: BAIRD FUNDS, INC. By:/s/ Mary Ellen Stanek Mary Ellen Stanek, President The Distributor: ROBERT W. BAIRD & CO. INCORPORATED By: /s/ Peter Hammond Peter Hammond, Director
